Citation Nr: 1036415	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of receiving VA death benefits.


REPRESENTATION

Appellant is unrepresented

Contesting party represented by:  Francis P. Kinson, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 
1982.  He died in November 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 decision by the RO in Manila, the 
Republic of the Philippines.  The appellant seeks entitlement to 
VA death benefits as his surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
appellant's appeal.  

Initially, the Board notes that this claim is a "simultaneously 
contested claim."  There are two women, B.C.U. (the appellant), 
and E.P.U. (the contesting party), each of whom contends that she 
is the surviving spouse of the Veteran.

In a December 2008 administrative decision, the RO recognized the 
contesting party as the Veteran's legal surviving spouse.  By 
letters dated in December 2008, the RO notified the appellant and 
the contesting party of its decision, and the appellant appealed.

"Simultaneously contested claim" refers to the situation in which 
the allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one claim 
results in the payment of a lesser benefit to another claimant.  
38 C.F.R. § 20.3(p) (2009).  Under 38 C.F.R. § 19.100, all 
interested parties will be specifically notified of the action 
taken by the agency of original jurisdiction in a simultaneously 
contested claim and of the right and time limit for initiating an 
appeal, as well as hearing and representation rights.  Under 38 
C.F.R. § 19.101, upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will be 
furnished with a copy of the statement of the case.  

Under 38 C.F.R. § 19.102, when a substantive appeal is filed in a 
simultaneously contested claim, the content of the substantive 
appeal will be furnished to the other contesting parties to the 
extent that it contains information which could directly affect 
the payment or potential payment of the benefit which is the 
subject of the contested claim.  If a hearing is scheduled for 
any party to a simultaneously contested claim, the other 
contesting claimants and their representatives, if any, will be 
notified and afforded an opportunity to be present.  38 C.F.R. § 
20.713.

The Board's review of the record reflects that the contested 
claims procedures have not been met.  A statement of the case was 
issued in March 2009, and copies were properly sent to both the 
appellant and the contesting party, pursuant to 38 C.F.R. § 
19.101.  In the March 2009 cover letter to the statement of the 
case sent to the contesting party, the RO advised her that the 
appellant had filed a notice of disagreement as to the December 
2008 RO decision, and that therefore the contesting party was 
being furnished a statement of the case.  She was told that no 
action was required on her part unless an appeal was filed by the 
appellant.  She was also told that if the appellant filed an 
appeal, she would be notified and given an opportunity to respond 
and to request a hearing.

Subsequently, in March 2009, the appellant's substantive appeal 
was received by the RO.  Significantly, the RO did not notify the 
contesting party that the appellant had submitted a substantive 
appeal, or give her an opportunity to request a hearing.  Such 
must be done prior to appellate review.  The Board finds that as 
the appellant's March 2009 substantive appeal contained no 
written argument, there is no need to forward the content of this 
substantive appeal to the contesting party.  38 C.F.R. § 19.102.

A review of the file reflects that the contesting party was in 
receipt of dependency and indemnity compensation (DIC) benefits 
for many years prior to the appellant's February 2007 claim.  In 
a May 2008 administrative decision, the RO determined that the 
appellant was the Veteran's surviving spouse, and subsequently 
determined that the contesting party was the surviving spouse in 
its December 2008 decision.  It appears that DIC benefits were 
stopped during part of this period, pending adjudication of the 
appeal.  See September 2008 report of contact.  The RO should 
create a memorandum for the file showing the dollar amounts of 
DIC paid to each party since February 2007.

The Board finds that the contesting party has authorized F.P. 
Kinson as her accredited representative before VA, and records on 
file show that a VA Form 21-22a (Appointment of Attorney or Agent 
as Claimant's Representative) was received from him in September 
2008.  The RO returned the form to him in December 2008 on the 
basis that he was not accredited before VA, and the form is no 
longer in the claims file.  He was thereafter accredited as an 
attorney before VA in January 2009, and remains accredited before 
VA as of the date of this remand.  The Board finds that the RO 
should obtain a copy of a signed VA Form 21-22a from the 
contesting party or her representative, and should then forward 
him a copy of the March 2009 statement of the case, and notify 
him that the appellant filed a substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of a 
signed VA Form 21-22a from the contesting 
party (E.P.U.) or her representative, and 
should forward a copy of the March 2009 
statement of the case to her representative, 
F.P. Kinson.  

2.  The RO/AMC should review the claims file 
and ensure that all contested claims 
procedures have been followed.  The RO/AMC 
should notify the contesting party (E.P.U.) 
and her representative that the appellant 
(B.C.U.) filed a substantive appeal in March 
2009.  The RO/AMC should allow the contesting 
party an opportunity to respond and/or 
request a hearing.  

3.  The RO should create a memorandum for the 
file showing the dollar amounts of DIC paid 
to each party since February 2007.

4.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the record.  If 
the benefit sought on appeal remains denied, 
the appellant, along with the contesting 
party and her representative, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The appellant and the contesting party have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


